                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01390-VAP (MAA)                                           Date: February 3, 2020
Title       DuJuan Mauricio Fernandez v. Cynthia Tampkins et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Chris Silva                                             N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed for Want of Prosecution

        On December 18, 2019, the Court issued a Memorandum Decision and Order Dismissing
First Amended Complaint with Leave to Amend. (“Order,” ECF No. 13.) The Court ordered
Plaintiff DuJuan Mauricio Fernandez (“Plaintiff”) to, no later than January 17, 2020, either file a
Second Amended Complaint (“SAC”) or advise the Court that Plaintiff does not intend to file a
SAC. (Id. at 2.) The Court explicitly cautioned Plaintiff that “failure to timely file a SAC, or
timely advise the Court that Plaintiff does not intend to file a SAC, will result in a
recommendation that this action be dismissed for failure to prosecute and/or failure to comply
with court orders pursuant to Federal Rule of Civil Procedure 41(b).” (Id. at 12.)

       On December 30, 2019, the copy of the Order that was mailed to Plaintiff was returned to the
Court as undeliverable. (ECF No. 14.)

        To date, Plaintiff has filed neither a SAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by March
4, 2020 why the Court should not recommend that the case be dismissed for want of prosecution.
See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a SAC or a Notice of Dismissal on or
before that date, this Order to Show Cause will be discharged, and no additional action need be
taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed without prejudice for failure to prosecute
and/or comply with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01390-VAP (MAA)                                       Date: February 3, 2020
Title       DuJuan Mauricio Fernandez v. Cynthia Tampkins et al.


It is so ordered.

Attachment
Notice of Dismissal (CV-09)




                                                              Time in Court:           0:00
                                                              Initials of Preparer:    CSI


CV-90 (03/15)                       Civil Minutes – General                           Page 2 of 2
